ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant again complains because, as he alleges, the venue of this cause was not proven; that is, it was not shown that the alleged driving took place in Taylor County. This position is not tenable as is evident from the original opinion.
We think that the argument complained of in Bills Nos. 1 and 2, as having been made by the District Attorney, is shown by the court’s qualification of such bills to have been invited by, and in answer to, the argument made by appellant’s attorney.
Again, we think that the cross-examination of Bookman, appellant’s companion in the alleged drunken driving, under the circumstances shown in Bill No. 5, if error, which we do not so hold, was cured when the trial court sustained the objection of appellant’s attorney to such question.
*283Bill No. 7 seems to complain of some disagreement between the attorneys on each side as to the meaning of “good repute”. However, we do not think the matter to evidence a serious error of any kind, and see no reason to think it could have affected any right of appellant under the law.
The motion for rehearing will, therefore, be overruled.